                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

STACY LYNN MINGO,

         Plaintiff,

v.                                                                                         No. 19-cv-0440 SMV

ANDREW SAUL,1
Commissioner of Social Security Administration,

         Defendant.

                                                  JUDGMENT

         Having granted Defendant’s Unopposed Motion to Remand for Further Administrative

Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g) [Doc. 25], by a stipulated Order

entered concurrently herewith,

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

         IT IS SO ORDERED.



                                                                ______________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge
                                                                Presiding by Consent




1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
